947 F.2d 1004
Stephen D. DeVITO, Jr. Trucking, Inc., Plaintiff, Appellee,v.The RHODE ISLAND SOLID WASTE MANAGEMENT CORPORATION andThomas E. Wright in his Capacity as ExecutiveDirector of the Rhode Island Solid WasteManagement Corporation,Defendants, Appellants.
No. 91-1683.
United States Court of Appeals,First Circuit.
Heard Oct. 11, 1991.Decided Nov. 18, 1991.

Appeal from the United States District Court for the District of Rhode Island;  Ernest C. Torres, U.S. District Judge.
William C. Brachares, with whom Robert G. Flanders, Jr., Jeffrey C. Schreck, John D. Deacon, Jr., Daniel J. Schatz, and Flanders & Medeiros, Inc., Providence, R.I., were on brief for defendants, appellants.
George T. Brubaker, Stephen J. Spinello and Hartman Underhill & Brubaker, Lancaster, Pa., on brief for Lancaster County Solid Waste Management Authority, amicus curiae.
R. Daniel Prentiss, with whom R. Daniel Prentiss and Associates, Providence, R.I., was on brief for plaintiff, appellee.
Before TORRUELLA, Circuit Judge, BOWNES, Senior Circuit Judge, and TAURO,* District Judge.
PER CURIAM.


1
Upon consideration of the record on appeal and the briefs and argument of the parties, the decision of the district court is affirmed for substantially the reasons stated therein.   See Stephen D. DeVito, Jr. Trucking Inc. v. The Rhode Island Solid Waste Management Corp., et al., 770 F.Supp. 775 (D.R.I.1991).   The parties are advised, however, that this is an appeal from the grant of a preliminary injunction which is, of course, subject to further development during the course of the main case.


2
The preliminary injunction is affirmed.   Costs to appellee.



*
 Of the District of Massachusetts, sitting by designation